While a prisoner in the state prison the defendant was taken outside thereof to work in a road camp, under guard. He was convicted of the crime of escaping from the surveillance of his guards while in such camp. [1] He gave notice of appeal from the judgment of conviction, but no brief has been filed in his behalf nor any appearance made for him at the time set for oral argument. No error appears in the record. The information is substantially the same as those in People v. French, ante, p. 275 [214 P. 1003], and People v. Lewis, post, p. 280 [214 P. 1005].
The judgment is affirmed.
Burnett, J., and Hart, J., concurred.